                              Case 1:21-mj-00370-RMM Document 5 Filed 04/15/21 Page 1 of 1


AO 442 (Rev. 11/11) Arrest Warrant



                                                    UNITED STATES DISTRICT                           C       RT
                                                                              for the

                                                                        District of Columbia


                        United States of America
                                              v.                                )
                             Duke Edward Wilson                                 )       Case: 1:21- j- 0370
                                 06/04/1954                                     )       Assigned To: M riweather, Robin M.
                                                                                )       Assign. Date. 41 2/2021
                                                                                )       Description: 0 plaint wI Arrest Warrant
                                                                                 )
                                       Defendant

                                                                      ARREST WARRANT
To:          Any authorized law enforcement officer

             YOU ARE COMMANDED to arrest and bring before a United States rna str te judge without unnecessary delay
(name of person to be arrested)                 Duke Edward Wilson
                                               ----~----------------------------
who is accused of an offense or violation based on the following document filed wi                       thF court:

 o    Indictment                   0         Superseding Indictment      0 Information         0 Supers didg Information            ~ Complaint
 o    Probation Violation Petition                      0 Supervised Release Violation Petition           jiOlation Notice          0 Order of the Court

 This offense is briefly described as follows:
   Title 18 U.S.C. Sections 111(a)(1) (assaulting a federal agent); 231 (a)(3) (civil disl rd rs), 1752(a)(1) and (2) (unlawful
   entry on restricted buildings or grounds), 1512(c)(2) (obstruction of an official pro eedmg); and Title 40 U.S.C. 5104(e) (2)
   (D) & (G) (violent entry, disorderly conduct, and other offenses on capitol grounds




 Date: _~04_;.:_/--,-13:c_/2=-=O=2_:_.1 __
                                                                                                         !Ssr,ing officer's signature


                                Washington, D.C.                                                         Robin M. Meriweather
 City and state:
                                                                                                            rinted name and title


                                                                               Return

                This warrant w~s received on"ate)               04,A"!:/W2l          , and the person
 at   (city and state)         X3- V, be..l '1: 12

  Date:     0      WI lulL!; 2.-1
